Citation Nr: 1427272	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  09-11 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for migraine headaches.

2.  Entitlement to a separate rating in excess of 10 percent for right patellofemoral syndrome, prior to November 26, 2013.  

3.  Entitlement to a separate rating in excess of 10 percent for left patellofemoral syndrome, effective prior to November 26, 2013.  

4.  Entitlement to a rating in excess of 10 percent for right patellofemoral syndrome, effective November 26, 2013.  

5.  Entitlement to a rating in excess of 10 percent for left patellofemoral syndrome, effective November 26, 2013.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and her husband


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The appellant served on active duty from March 1997 to September 2001.

This matter came to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the RO in September 2007 and June 2008.  

In September 2007, the RO granted the appellant's claim of entitlement to service connection for left iliotibial band syndrome and assigned a noncompensable rating, effective June 20, 2006.  The RO confirmed and continued the noncompensable rating for the appellant's service-connected right patellofemoral pain syndrome.  

In June 2008, the RO confirmed and continued the 30 percent rating for the appellant's service-connected migraine headaches.  

The appellant disagreed with the percentage ratings assigned by the RO, and this appeal ensued.  

By a rating action in September 2012, the RO granted service connection for bilateral patellofemoral syndrome with osteoarthritic changes (previously evaluated as left iliotibial band syndrome and right patella femoral syndrome), and assigned a 10 percent disability evaluation, effective June 30, 2006.  

By a December 2013 rating action, the RO granted entitlement to separate evaluations for right and left patellofemoral syndrome and assigned a 10 percent evaluation for each, effective November 26, 2013.  Because those ratings did not represent a full grant of the benefits sought by the appellant, the case was forwarded to the Board for appellate consideration.  

In May 2014, during the course of the appeal, the appellant had a video conference with the Acting Veterans Law Judge whose signature appears at the end of this decision.  During her hearing, the Veteran testified that the compensable separate ratings for her service-connected knee disorders predated November 26, 2013.  

A veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (When service connection is granted and an initial rating award is at issue (as in this case with respect to radiculopathy of the left lower extremity) separate ratings can be assigned for separate periods from the time service connection became effective.).  Accordingly, the Board has added the following issues to reflect the potential multiple degrees of disability:  

Entitlement to a separate rating in excess of 10 percent for right patellofemoral syndrome, prior to November 26, 2013.  

Entitlement to a separate rating in excess of 10 percent for left patellofemoral syndrome, effective prior to November 26, 2013.  

After reviewing the record, the Board finds that additional development of the evidence is necessary prior to further appellate action.  Accordingly, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  The VA will notify the appellant if further action is required.


REMAND

The AOJ must take the following actions:

1.  During her May 2014 hearing, the appellant suggested that there were outstanding records reflecting private medical treatment for her service-connected migraine headaches and knee disorders.  In particular, she noted that during the previous 6 months, she had been treated for migraine headaches at two local hospital emergency rooms, including the Woodbridge Hospital.  

The AOJ must ask the appellant for the names and addresses of all private health care providers who have treated her or the names and addresses of the private health care facilities where she has been treated since May 2005 for her service-connected migraine headaches and/or her service-connected right and/or left knee disorders.  The AOJ must also ask her for the dates of that treatment.  This must include the names and addresses of the hospital emergency rooms where she was treated for migraine headaches, including the Woodbridge Hospital.  

When the foregoing actions have been completed, the AOJ must request the records of that treatment DIRECTLY from the private health care providers and private health care facilities identified by the appellant.  This must include the hospital emergency rooms where she was treated for migraine headaches, including the Woodbridge Hospital.  Such records could include, but are not limited to, records of office visits, hospital discharge summaries, consultation reports, X-ray reports, reports of laboratory studies, daily clinical records, doctor's notes, nurse's notes, and prescription records.  

A failure to respond or a negative reply to any request must be noted in writing and associated with the claims folder.  

If the requested records are unavailable, notify the appellant and her representative in accordance with the provisions of 38 U.S.C.A. § 5103A(b) (West 2002 and Supp. 2013); 38 C.F.R. § 3.159(e) (2013).

2.  During her May 2014 hearing, the appellant testified that her service-connected migraine headaches and knee disorders had significantly affected her employment.  The record shows that since filing her claims, the appellant had worked at the VA in Pittsburgh, Pennsylvania and at the United States Office of Personnel Management (OPM) in Washington, DC.  She noted that the nurse at the OPM clinic had kept a log of the times she had visited the clinic due to her migraine headaches.  

The AOJ must request the appellant's employment records since 2006 from the VA and from OPM.  Such records should include, but are not limited to, attendance records and the reasons for any absences, early dismissals, or tardiness; medical records; job descriptions; reports of job performance; reports of duty limitations or job changes and the reasons for such limitations or changes; reports of workman's compensation claims or claims for other disability benefits; reports of vocational rehabilitation or job retraining; counseling statements; reports of union involvement; and reports of termination and any associated severance pay.  

Efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each federal department or agency from whom they are sought.  

3. When the actions in parts 1 and 2 have been completed, schedule the appellant for an orthopedic examination to determine the severity of her service-connected patellofemoral syndrome in each knee.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

The examiner must identify and explain the elements supporting the diagnosis of patellofemoral syndrome in each knee. 


The examiner must also report the following with respect to each knee:

a.  The appellant's range of knee flexion and extension; 

b.  If ankylosis is present, whether it is favorable or unfavorable and the degree of flexion at which the ankylosis occurs, e.g., at a favorable angle in full extension or in slight flexion between 0 and 10 degrees; in flexion between 10 and 20 degrees; in flexion between 20 and 45 degrees; or extremely  unfavorable ankylosis in flexion at an angle of 25 degrees or more;

c.  Whether there is recurrent subluxation or lateral instability, and, if so, whether it is productive of slight, moderate, or severe impairment; 

d.  Whether there is dislocation of the semilunar cartilage with frequent episodes of "locking" pain, and effusion into the joint; 

e.  Whether there is malunion of the tibia and fibula with slight, moderate, or marked knee or ankle disability; 

f.  Whether there is nonunion of the tibia and fibula with loose motion requiring a brace; 

g.  Whether there is acquired, traumatic genu recurvatum with objectively demonstrated weakness and insecurity in weight-bearing

The examiner must also report the effect of the appellant's service-connected knee disorders on her ordinary activities, including, but not limited to, her activities of daily living and her employment.

4.  When the actions in parts 1 and 2 have been completed, schedule the appellant for a neurologic examination to determine the severity of her service-connected migraine headaches.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

The examiner must identify and explain the elements supporting the diagnosis of migraine headaches. 

The examiner must also report the following:  

a.  The frequency and nature of her headaches, e.g.,

(i)  Very frequent, completely prostrating and prolonged attacks which are productive of severe economic inadaptability; 
(ii)  Characteristic prostrating attacks occurring on an average once a month over last several months; 
(iii)   characteristic prostrating attacks averaging one in 2 months over the last several months; or, 
(iv)  Less frequent attacks.  

b.  The examiner must also report the effect of the appellant's service-connected migraine headaches on her ordinary activities, including, but not limited to, her activities of daily living and her employment.

5.  The appellant is advised that it is her responsibility to report for all scheduled VA examinations and to cooperate in the development of her claims.  The consequences for failure to report for a scheduled VA examination without good cause may include denial of the claim.  

6.  When the actions in parts 1, 2, 3, and 4 have been completed, the AOJ must undertake any other indicated development.  Then, the AOJ must adjudicate the following issues:  

a.  Entitlement to a rating in excess of 30 percent for migraine headaches.

b.  Entitlement to a separate rating in excess of 10 percent for right patellofemoral syndrome, prior to November 26, 2013.  

c.  Entitlement to a separate rating in excess of 10 percent for left patellofemoral syndrome, effective prior to November 26, 2013.  

d.  Entitlement to a rating in excess of 10 percent for right patellofemoral syndrome, effective November 26, 2013.  

e.  Entitlement to a rating in excess of 10 percent for left patellofemoral syndrome, effective November 26, 2013.  

If the benefits sought on appeal are not granted to the appellant's satisfaction, she and her representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond. Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The appellant need take no action unless she is notified to do so.  However, she is advised that she has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



